11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


A Red 2007 Ford F150                        * From the 104th District
Texas License CVZ4082                         Court of Taylor County,
VIN #1FTRX12W87FB53968,                      Trial Court No. 25911-B.

Vs. No. 11-15-00195-CV                      * September 30, 2015

The State of Texas,                         * Per Curiam Memorandum Opinion
                                             (Panel consists of: Wright, C.J.,
                                             Willson, J., and Bailey, J.)

           This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion, the
appeal is dismissed. The costs incurred by reason of this appeal are taxed against
Kelly P. Amos.